DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows: The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application No. 62/498852, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Here, at least the one or more flexible wires are not supported in the prior-filed provisional Application No. 62/498852. Therefore, claims 21-26, 33, 36-48 are not entitled to the benefit of the prior-filed application and the claims are instead considered to have an effective filing date of 9/13/17.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of second vines, wherein each second vine comprises one or more wires wrapped around the main limb (claim 45; note claim 45 depends upon claim 39, and Fig. 2 shows the vines 120 connected only to the secondary limbs 110a-c, not the main limb 110) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claims 1 and 40 are objected to because of the following informalities:  in claim 1, the term “the” in “the flexible wires” in line 8 should be deleted; in claim 40, the term “the” in “the wires” in line 2 should be deleted.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 42 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 42, “one or more” in line 2 is inconsistent with “and” in line 3, making it unclear whether one or more of each of the listed materials together are required or simply one or more of the listed materials is required. For examination purposes, the limitation will be treated as the latter, and it is recommended that “and” in line 3 be replaced with “or”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-22, 39, 40-41 and 45 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dieffenbach (US 3278364).
For claim 21, Dieffenbach discloses an artificial tree branch 14, comprising: a main limb 18 comprising one or more flexible wires (col 2, ln 39-43; col 3, ln 6-19); and a plurality of vines 22 (col 4, ln 27-31 describes two or more cross limbs 22); wherein each vine comprises one or more flexible wires wrapped around the main limb (col 2, ln 39-43; col 3, ln 19-24; Fig. 2); and wherein the one or more the flexible wires of the main limb and the one or more flexible wires of each vine are configured to be adjusted, change a shape of the artificial tree branch, and hold the changed shape of the artificial tree branch (col 3, ln 31-61; col 4, ln 22-27).
For claim 22, Dieffenbach discloses wherein an end of the main limb is configured to be attached to a natural tree (note this is an intended use limitation, and an end of ref. 18 is capable of being attached to a natural tree, for example by wrapping around end portion 20 around a natural tree limb).  
For claim 39, Dieffenbach discloses an artificial tree branch 10,14, comprising: a main limb 10; a plurality of secondary limbs 18 diverging from the main limb (Figs. 1 and 3-5); and a plurality of first vines 22 (col 4, ln 27-31 describes two or more cross limbs 22), wherein each first vine comprises one or more wires (col 2, ln 39-43; col 3, ln 6-19) wrapped around a secondary limb of the plurality of second limbs (col 2, ln 39-43; col 3, ln 19-24; Fig. 2).  
For claim 40, Dieffenbach discloses wherein the one or more the wires are configured to be adjusted, change a shape of the artificial tree branch, and hold the changed shape of the artificial tree branch (col 3, ln 31-61; col 4, ln 22-27).  
For claim 41, Dieffenbach discloses wherein an end of the main limb is configured to be attached to a natural tree (note this is an intended use limitation, and an end of ref. 10 is capable of being attached to a natural tree, for example by standing ref. 12 against a natural tree or wrapping an end of ref. 14, located at the top or bottom of ref. 10, around a natural tree limb).  
For claim 45, Dieffenbach discloses comprising a plurality of second vines 42, wherein each second vine comprises one or more wires wrapped around the main limb (Fig. 3; col 3, ln 74-col 4, ln 15).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 23-24, 33 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dieffenbach (US 3278364) in view of Haupt (US 2007/0048464, cited on 7/27/20 IDS).
For claim 23, Dieffenbach is silent about wherein the main limb includes one or more of a synthetic poly-viscose cotton material, a synthetic polyester cotton material, and a synthetic poly cotton material.  
Haupt teaches an artificial branch (para 0031) wherein the main limb includes one or more of a synthetic poly-viscose cotton material, a synthetic polyester cotton material (paras 0120 and 0125), and a synthetic poly cotton material in order to fix or modify the artificial branch to cover or repair virtually any kind of background or underlying material (para 0119) and form a product that is soft to handle and stretchable (para 0120). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the main limb of Dieffenbach to include one or more of a synthetic poly-viscose cotton material, a synthetic polyester cotton material, and a synthetic poly cotton material as taught by Haupt in order to fix or modify the artificial branch to cover or repair virtually any kind of background or underlying material and form a product that is soft to handle and stretchable.
For claim 24, Dieffenbach teaches wherein the main limb includes a metal material (col 2, ln 39-41 and col 3, ln 8-14 describe wire, known to be made of metal).  
Dieffenbach is silent about wherein the main limb includes a paper material.  
Haupt teaches an artificial branch (para 0031) wherein the main limb 4 includes a paper material (para 0123 describes paper) and a metal material (para 0128 describes metal wire) in order to provide a branch made of cost effective and environmentally safe materials (paras 0002, 0031, and 0036).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the main limb of Dieffenbach to include a paper material as taught by Haupt in order to provide a branch made of cost effective and environmentally safe materials.
For claim 33, Dieffenbach is silent about simulated moss on one or more of the plurality of vines.  
Haupt teaches an artificial branch (para 0031) comprising simulated moss (note this is an intended use term, and the polyester cotton fur of paras 0120 and 0125 is capable of simulating moss on one or more vines; Figs. 1-2) on one or more of the plurality of vines in order to fix or modify the artificial branch to cover or repair virtually any kind of background or underlying material (para 0119) and form a product that is soft to handle and stretchable (para 0120). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the artificial tree branch of Dieffenbach to include simulated moss on one or more of the plurality of vines as taught by Haupt in order to fix or modify the artificial branch to cover or repair virtually any kind of background or underlying material and form a product that is soft to handle and stretchable.
For claim 42, Dieffenbach is silent about wherein the main limb, the plurality of secondary limbs, and the plurality of first vines each include one or more of a synthetic poly-viscose cotton material, a synthetic polyester cotton material, and a synthetic poly cotton material.  
Haupt teaches an artificial branch (para 0031) wherein the main limb, the plurality of secondary limbs, and the plurality of first vines (para 0031) each include one or more of a synthetic poly-viscose cotton material, a synthetic polyester cotton material (paras 0120 and 0125), and a synthetic poly cotton material in order to fix or modify the artificial branch to cover or repair virtually any kind of background or underlying material (para 0119) and form a product that is soft to handle and stretchable (para 0120). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify each of the main limb, the plurality of secondary limbs, and the plurality of first vines of Dieffenbach to include one or more of a synthetic poly-viscose cotton material, a synthetic polyester cotton material, and a synthetic poly cotton material as taught by Haupt in order to fix or modify the artificial branch to cover or repair virtually any kind of background or underlying material and form a product that is soft to handle and stretchable. Please note in the combination of references, the artificial branch includes a synthetic polyester cotton material as taught by Haupt and the artificial branch includes the main limb, the plurality of secondary limbs, and the plurality of first vines, as taught by Dieffenbach; thus, each of the main limb, the plurality of secondary limbs, and the plurality of first vines includes the synthetic polyester cotton material.
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dieffenbach (US 3278364) in view of DeMott (US 4950509, cited on 7/27/20 IDS) and Brock (https://www.dendrobatidae.org/Portals/O/activeforums_Attach /1424223459371.pdf, published 12/13/05).
For claim 25, Dieffenbach is silent about wherein the main limb includes a non-toxic glue and a non-toxic paint.  
DeMott teaches an artificial tree branch wherein the main limb (col 2, ln 3-9, col 2, ln 64-col 3, ln 3) is covered by a non-toxic glue (col 4, ln 12-38, col 3, ln 50-66) and a paint (col 3, ln 6-10, col 4, ln 29-34) in order to provide a protective layer to increase attachment strength and durability (col 4, ln 12-38), and enable additions of leaves, seeds or seed hulls to produce an artificial tree branch having a realistic appearance (col 1, ln 67-55; col 3, ln 6-10), the glue being safe for pets and children. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the main limb of Dieffenbach to be covered by a non-toxic glue and paint as taught by DeMott in order to provide a protective layer to increase attachment strength and durability, and enable additions of leaves, seeds or seed hulls to produce an artificial tree branch having a realistic appearance, the glue being safe for pets and children.
Brock teaches a member including a glue (see materials list on pg. 10) and a non-toxic paint (see materials list on pg. 10; pg. 5, first paragraph in Step 4-Painting) in order to create a realistic appearance (pg. 5, para spanning col 1-col 2) using paint that is environmentally friendly. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the paint of Dieffenbach as modified by DeMott to be a non-toxic paint as taught by Brock in order to create a realistic appearance using paint that is environmentally friendly.
Claims 26 and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dieffenbach (US 3278364) in view of Cheng (US 5264258, cited on 7/27/20 IDS).
For claim 26, Dieffenbach is silent about wherein a rattan material covers the one or more flexible wires of the main limb. 
Cheng teaches an artificial tree (col 1, ln 10-31) comprising filaments made of a rattan material (col 1, ln 10-31) in order to produce a product that is fire-proof and does not produce any poisonous gas when burned, thus, preventing any environmental pollution problem (col 1, ln 21-31). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the filament material of Dieffenbach to include a rattan material as taught by Cheng in order to produce a product that is fire-proof and does not produce any poisonous gas when burned, thus, preventing any environmental pollution problem, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. Please note in the combination of references, the filaments are made of rattan material as taught by Cheng and the filaments cover surfaces of the one or more flexible wires of the main limb in Dieffenbach as shown in Fig. 2; thus, the rattan material filaments cover the one or more flexible wires of the main limb.
For claim 46, Dieffenbach is silent about a rattan material that covers the one or more wires of each first vine.  
Cheng teaches an artificial tree (col 1, ln 10-31) comprising filaments made of a rattan material (col 1, ln 10-31) in order to produce a product that is fire-proof and does not produce any poisonous gas when burned, thus, preventing any environmental pollution problem (col 1, ln 21-31). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the filament material of Dieffenbach to include a rattan material as taught by Cheng in order to produce a product that is fire-proof and does not produce any poisonous gas when burned, thus, preventing any environmental pollution problem, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. Please note in the combination of references, the filaments are made of rattan material as taught by Cheng and the filaments cover surfaces of the one or more flexible wires of each first vine in Dieffenbach as shown in Fig. 2; thus, the rattan material filaments cover the one or more flexible wires of each first vine.
Claims 36, 38, and 47-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dieffenbach (US 3278364) in view of Slade, JR. (US 2012/0090557, cited on 7/27/20 IDS, hereinafter “Slade”).
For claim 36, Dieffenbach is silent about wherein the main limb and the plurality of vines have adhesive properties configured to retain one or more scent compounds on surfaces of the main limb and the plurality of vines.  
Slade teaches an artificial tree branch (para 0014 describes a mock scrape or a mock rub) having adhesive properties (para 0015 describes the dicalcium phosphate powder scent compound being mixed with adhesives) configured to retain one or more scent compounds on surfaces of the artificial tree branch (paras 0014-0015) in order to mimic deer antler scent to attract deer to the desired location (para 0014).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the artificial tree branch of Dieffenbach to include adhesive properties configured to retain one or more scent compounds on its surfaces as taught by Slade in order to mimic deer antler scent to attract deer to the desired location. Please note in the combination of references, the adhesive properties are applied to the artificial tree branch which includes the main limb and the plurality of vines as taught by Dieffenbach; thus, the adhesive properties are also applied to the main limb and the plurality of vines.
For claims 38 and 48, Dieffenbach is silent about one or more deer scent communication compounds on external surfaces of the artificial branch.  
Slade teaches artificial tree branch (para 0014 describes a mock scrape or a mock rub) comprising one or more deer scent communication compounds (paras 0014-0015 describe dicalcium phosphate scent compound) on external surfaces of the artificial branch in order to mimic deer antler scent to attract deer to the desired location (para 0014).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the artificial tree branch of Dieffenbach to include one or more deer scent communication compounds on external surfaces of the artificial branch as taught by Slade in order to mimic deer antler scent to attract deer to the desired location. 
For claim 47, Dieffenbach is silent about wherein the main limb, the plurality of secondary limbs, and the plurality of vines have adhesive properties configured to retain one or more scent compounds on surfaces of the main limb and the plurality of vines.  
Slade teaches an artificial tree branch (para 0014 describes a mock scrape or a mock rub) having adhesive properties (para 0015 describes the dicalcium phosphate powder scent compound being mixed with adhesives) configured to retain one or more scent compounds on surfaces of the artificial tree branch (paras 0014-0015) in order to mimic deer antler scent to attract deer to the desired location (para 0014).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the artificial tree branch of Dieffenbach to include adhesive properties configured to retain one or more scent compounds on its surfaces as taught by Slade in order to mimic deer antler scent to attract deer to the desired location. Please note in the combination of references, the adhesive properties are applied to the artificial tree branch which includes the main limb, the plurality of secondary limbs, and the plurality of vines as taught by Dieffenbach; thus, the adhesive properties are applied to the main limb, the plurality of secondary limbs, and the plurality of vines.
Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dieffenbach (US 3278364) in view of DeMott (US 4950509, cited on 7/27/20 IDS) and Cura et al. (US 2018/0282592).
For claim 37, Dieffenbach is silent about wherein the one or more adjustable wires of the main limb are covered by a poly-viscose cotton material and a non-toxic glue material.  
DeMott teaches an artificial tree branch wherein the one or more adjustable wires of the main limb (col 2, ln 3-9, col 2, ln 64-col 3, ln 3) are covered by a non-toxic glue material (col 4, ln 12-38, col 3, ln 50-66) in order to provide a protective layer to increase attachment strength and durability (col 4, ln 12-38), and enable additions of leaves, seeds or seed hulls to produce an artificial tree branch having a realistic appearance (col 1, ln 67-55), the glue being safe for pets and children. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the one or more adjustable wires of the main limb of Dieffenbach to be covered by a non-toxic glue as taught by DeMott in order to provide a protective layer to increase attachment strength and durability, and enable additions of leaves, seeds or seed hulls to produce an artificial tree branch having a realistic appearance, the glue being safe for pets and children.
Cura et al. teach a glue material including a poly-viscose cotton material (para 0083 describes adhesive film having a carrier comprising cotton, polyviscose, and any combinations and mixtures thereof) and a glue composition (glue itself, see Abstract) in order to form a soft, stretchable carrier for the glue (para 0083) that is suitable for automated handling and application by fast robotic equipment, for example, (para 0078) that is less messy than spraying. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the glue material of Dieffenbach as modified by DeMott to include a poly-viscose cotton material as taught by Cura et al. in order to form a soft, stretchable carrier for the glue that is suitable for automated handling and application by fast robotic equipment, for example, that is less messy than spraying. Please note: in the combination the glue is non-toxic and covers the one or more adjustable wires of the main limb, as taught by DeMott; thus, the glue’s poly-viscose cotton material carrier also covers the one or more adjustable wires of the main limb.
Claim 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dieffenbach (US 3278364) in view of Tanaka (JP 10-331016, machine translation attached).
For claim 43, Dieffenbach teaches wherein the plurality of secondary limbs and the plurality of first vines each include a metal material (col 2, ln 39-41 and col 3, ln 8-21 describe wire, known to be made of metal).  
Dieffenbach is silent about wherein the main limb includes a metal material and the main limb, the plurality of secondary limbs, and the plurality of first vines each include a paper material and a metal material.  
Tanaka teaches an artificial tree branch wherein the main limb, the plurality of secondary limbs and the plurality of first vines (Figs. 4-5) each include a paper material (pg. 4, ln 8-13 describes a powdery or fine spongy colored solid material made of paper; pg. 2, ln 43-44 describes the powdery or fine spongy colored solid material attached to the entirety) and a metal material (pg. 2, ln 40-41 of machine translation describes a trunk, branch, root or stem is formed using a metal stranded wire formed by twisting a plurality of metal strands) in order to provide a branch having strength and flexibility (pg. 3, ln 45-47) and to produce rich colors and enhance the artistry of the apparatus (pg. 4, ln 8-13). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the main limb of Dieffenbach to include a metal material as taught by Tanaka in order to provide a branch having strength and flexibility, and it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify each of the main limb, the plurality of secondary limbs, and the plurality of first vines of Dieffenbach to include a paper material as taught by Tanaka in order to produce rich colors and enhance the artistry of the apparatus.
Claim 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dieffenbach (US 3278364) in view of Falk (US 10791781) and DeMott (US 4950509, cited on 7/27/20 IDS).
For claim 44, Dieffenbach is silent about non-toxic glue that affixes the plurality of first vines to the plurality of secondary limbs.  
Falk teaches an artificial tree branch comprising glue (col 10, ln 48-55 describes firm attachment of ref. 65 to ref. 40 by adhesive) that affixes the plurality of first vines 65 to the plurality of secondary limbs 40 in order to firmly attach the parts (col 10, ln 48-55).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the artificial tree branch of Dieffenbach to include glue that affixes the plurality of first vines to the plurality of secondary limbs as taught by Falk in order to firmly attach the parts. 
DeMott teaches an artificial tree branch comprising non-toxic glue (col 4, ln 12-38, col 3, ln 50-66). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the glue of Dieffenbach as modified by Falk to be non-toxic glue as taught by DeMott in order to provide a glue that is safe for pets and children.
Response to Arguments
Applicant’s arguments with respect to claim(s) 21-25, 27-34, and 35 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 2/24/22 regarding claim 26 have been fully considered but they are not persuasive. 
Applicant argued regarding claim 26: Cheng discloses a fireproof filament material made from rattan buri fibers for use in making a Christmas tree. Applicant notes that replacing Lieval plastic filament used to make the needle segments 80 with the Cheng fireproof filament material fails to arrive at claim 26. The resulting combination would fail to have a rattan material that covers the one or more flexible wires of the main limb.
The Examiner respectfully disagrees. The filaments of the new base reference, Dieffenbach, cover the one or more flexible wires of the main limb 18, as shown for example in Fig. 2 of Dieffenbach. In modifying these filaments to be made of rattan material as taught by Cheng, the rattan material covers the one or more flexible wires of the main limb in the combination of references. Therefore, the prior art meets the argued limitation.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dieffenbach (US 3458893) teaches an artificial tree branch formed by wrapping a cross-limb member 317 around a min limb element (Figs. 10-11).
Shinzo Ebihara (US 3525659) teaches an artificial tree comprising simulated moss 16 (col 2, ln 65-67; col 4, ln 72-col 5, ln 2; col 5, ln 55-57) in order to facilitate the manufacture of a highly individualistic tree that closely simulates a natural appearance, is not cost prohibitive and does not require highly skilled talent (col 1, ln 50-72).
Medlin et al. (US 2019/0021304) teaches attaching a licking branch to a natural tree.
Matheson (US 2014/0123538) teaches a licking branch.
Cownover (US 4054696) teaches adhesive attaching a branch to a trunk.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN I ALKER whose telephone number is (571)270-5929. The examiner can normally be reached Monday-Friday 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN I ALKER/           Primary Examiner, Art Unit 3643